Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM

Examiner: Adam Arciero	S.N. 16/802,706	Art Unit: 1727	December 6, 2021

DETAILED ACTION
Applicant’s response filed on September 13, 2021 has been received. Claims 1-11 are currently pending. Claims 1-10 have been amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Fukami et al. on claims 1-11 are withdrawn because Applicant has amended the claims.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibino et al. (2009/029197 A1; as found in IDS dated 09/13/2021).
As to Claim 1, Hibino et al. discloses a fuel cell system, comprising: a fuel cell 40 and a controller 10 that is programmed to set target electric power to be generated by said fuel cell and to control electric power generation by said fuel cell such that the fuel 
As to Claims 2-6, Hibino et al. discloses wherein the controller 10 is programmed as a fluctuation suppression unit that uses a secondary battery 20, vehicle speed information and stored memory to perform the fluctuation suppression process (paragraphs [0022], [0063], [0069-0074]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibino et al. (2009/029197 A1; as found in IDS dated 09/13/2021) in view of Tanaka et al. (JP 2007-026933 A; as found in IDS dated 09/13/2021).
As to Claims 7 and 11, Hibino et al. does not specifically disclose the fluctuation suppression process of claim 11.
However, Tanaka et al. teaches of a fuel cell system that comprises a controller to perform a fluctuation suppression process with a low-filter or a smoothing circuit (paragraph [0010], [0054]). At the time of the invention, it would have been obvious to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior arts of record, Fukami, Hibino, and Tanaka, do not specifically disclose, teach, or fairly suggest the claimed fuel cell system, comprising the claimed fluctuation suppression process of claim 8, wherein the fluctuation suppression unit is programmed to reduce the level of making the fluctuation of the target electric power smaller than the fluctuation of the request electric power, by shortening the reference period in the fluctuation suppression process (claim 8); or the claimed fluctuation suppression process of claim 9, wherein the fluctuation suppression reduction unit is programmed to reduce the level of making the fluctuation of the target electric power .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727